                                               Case 15-14956-abl         Doc 303     Entered 11/14/18 08:53:56         Page 1 of 3



                                           1   LARSON ZIRZOW & KAPLAN, LLC
                                               ZACHARIAH LARSON, ESQ.
                                           2   Nevada Bar No. 7787
                                               E-mail: zlarson@lzklegal.com
                                           3
                                               MATTHEW C. ZIRZOW, ESQ.
                                           4   Nevada Bar No. 7222
                                               E-mail: mzirzow@lzklegal.com
                                           5   850 E. Bonneville Ave.
                                               Las Vegas, Nevada 89101
                                           6   Tel: (702) 382-1170
                                           7   Fax: (702) 382-1169

                                           8   Attorneys for Debtor

                                           9
                                                                         UNITED STATES BANKRUPTCY COURT
                                          10                                FOR THE DISTRICT OF NEVADA
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169




                                               In re:                                               Case No: BK-S-15-14956-abl
 LARSON ZIRZOW & KAPLAN, LLC




                                          12                                                        Chapter 11
                                               MARC JOHN RANDAZZA,
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          13                                                        Date: December 19, 2018
                                                                              Debtor.               Time: 1:30 p.m.
                                          14                                                        Courtroom 1
                                          15
                                                  DECLARATION OF TRACY L. COENEN IN SUPPORT OF SECOND AND FINAL
                                          16      FEE APPLICATION FOR ALLOWANCE OF COMPENSATION FOR SERVICES
                                                    RENDERED BY OF SEQUENCE, INC. AS ACCOUNTANTS FOR DEBTOR
                                          17
                                                        I, Tracy L. Coenen, hereby declare as follows:
                                          18
                                                        1.     I am over the age of 18 and am mentally competent. I have personal knowledge of
                                          19
                                               the facts in this matter and if called upon to testify, could and would do so. I make this declaration
                                          20
                                               in support of the Second and Final Fee Application for Allowance of Compensation for Services
                                          21
                                               Rendered by Sequence, Inc. as Accountant for Debtor (the “Application”). Unless otherwise
                                          22
                                               indicated, all capitalized terms herein shall have the same meaning as ascribed to them in the
                                          23
                                               Application. I am a Certified Public Accountant licensed to practice in the State of Wisconsin and
                                          24
                                               Illinois. I am also the shareholder of Sequence, Inc., 310 East Buffalo Street, Milwaukee, WI
                                          25
                                               53202.
                                          26
                                                        2.     The Application is the second and final fee application for allowance of
                                          27
                                               compensation filed by Sequence in this Chapter 11 Case. This Application covers the thirty one
                                          28
                                               Case 15-14956-abl         Doc 303     Entered 11/14/18 08:53:56         Page 2 of 3



                                           1
                                               (31) month period from April 2016 through October 2018 (the “Compensation Period”). In this
                                           2
                                               Application, Sequence requests allowance of total compensation for the Compensation Period of
                                           3
                                               $15,500.00 for services rendered, plus final allowance of all sums for the entire Chapter 11 Case.
                                           4
                                                      3.      In Sequence’s original retention application, the Debtor anticipated that the total
                                           5
                                               cost for Sequence’s engagement would be no more than $500.00 per month, exclusive of any travel
                                           6
                                               time or fees incurred in connection with court testimony that may be provided by Sequence. There
                                           7
                                               were no travel fees, fees for court testimony, or expenses incurred by Sequence during the entire
                                           8
                                               Chapter 11 Case, and thus this Application only seeks the allowance and payment of the minimum
                                           9
                                               anticipated amount pf $500.00 per month.
                                          10
                                                      4.      Exhibit 1 attached to the Application identifies and provides chronologically for
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169




                                               the Compensation Period the months on which Sequence performed the professional services for
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
                                               the Debtor. No specific daily descriptions of the services Sequence performed is provided,
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          13
                                               however, because the retention is small and is consistent with the engagement as previously
                                          14
                                               approved by the Court. Specifically, during the Compensation Period, Sequence spent time
                                          15
                                               reviewing the Debtor’s financial statements, preparing reconciliation reports, communicating with
                                          16
                                               Debtor and Debtor’s counsel, and preparing the monthly operating reports.
                                          17
                                                      5.      Sequence’s requested professional compensation during the Compensation Period
                                          18
                                               is fair and reasonable under the circumstances of this case and its work for the Debtor and the
                                          19
                                               estate therein. Sequence brings a level of expertise and experience, having worked with the Debtor
                                          20
                                               pre-petition, which inured to the benefit of Debtor and his estate.
                                          21
                                                      6.      The professional services performed by Sequence were necessary and appropriate
                                          22
                                               to the administration of the Chapter 11 Case, and were in the best interests of the Debtor, the estate,
                                          23
                                               creditors and other parties in interest. Compensation for the foregoing services as requested is
                                          24
                                               commensurate with the complexity, importance, and nature of the problems, issues, and tasks
                                          25
                                               involved. The professional services were performed expeditiously, thoroughly, and in an efficient
                                          26
                                               manner. Sequence’s fees are reasonable based on the customary compensation charged by
                                          27
                                               comparably skilled practitioners in a competitive market.
                                          28
                                                                                                 2
                                               Case 15-14956-abl        Doc 303     Entered 11/14/18 08:53:56         Page 3 of 3



                                           1
                                                      7.      Sequence has not entered into any arrangement or agreement with any person or
                                           2
                                               entity with respect to the sharing of fees and expenses for which Sequence is seeking compensation
                                           3
                                               and reimbursement as set forth in this Application, except as permitted by section 504(b)(1) of the
                                           4
                                               Bankruptcy Code. The professional fees for services rendered are reasonable, actual and necessary
                                           5
                                               under the circumstances of this Chapter 11 Case and therefore should be allowed.
                                           6
                                                      I declare under penalty of perjury of the laws of the United States that these facts are true
                                           7
                                               to the best of my knowledge and belief.
                                           8
                                                      Dated: November 14, 2018.
                                           9
                                                                                             /s/ Tracy L. Coenen
                                          10                                                TRACY L. COENEN, CPA, CFF
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169
 LARSON ZIRZOW & KAPLAN, LLC




                                          12
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                3
